Citation Nr: 0513724	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES


1.	Entitlement to an evaluation in excess of 10 percent for 
acne.  

2.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right foot with 
amputation of the right second toe.  

3.	Entitlement to special monthly compensation for loss of 
use of the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION


The veteran had active service from January 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO that denied the claims that are currently in appellate 
status. In July 2002 the veteran appeared and offered 
testimony at an RO hearing before the undersigned Board 
member. A transcript of this hearing is of record. 

The Board undertook development of this case in October 2002, 
and remanded it in October 2003.  In a rating action of 
October 2004, the RO, in pertinent part, increased the rating 
for the veteran's right foot disability to 30 percent 
disabling, effective February 14, 2000 and also granted 
service connection and a 10 percent rating for painful cystic 
acne of the buttocks and lower back, effective August 30, 
2002.  

The October 2004 rating decision also granted service 
connection for lumbar and cervical spine disabilities.  This 
action was a full grant of the veteran's claim for service 
connection for residuals of an injury to the spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran argues that his skin disability is subject to 
periodic flare-ups during the summer months and warrants an 
evaluation in excess of the 10 percent currently assigned.  
The veteran's most recent VA examination took place in May 
2004.  VA has an obligation to provide an examination during 
the period of reported flare-ups.  Ardison v. Brown, 6 Vet 
App 405 (1994).  

On the VA dermatology examination in May 2004, the veteran 
reported that he had been seen several times over the 
previous several months, when his scars had been drained.  
During a VA spine examination on the same date he reported 
that he had been seen in a dermatology clinic by Dr. Shurma, 
in Baton Rouge three days earlier.  The claims folder does 
not contain these treatment records.

In addition, the veteran reported at the May 2004 examination 
that he had been seen by a Doctor Butler, a podiatrist at the 
VA Medical Center in Alexandria, Louisiana for his right foot 
disability approximately a year earlier.  No records of 
treatment by Dr. Butler are in the claims folder for the 
period subsequent to 2001.  It appears that the RO has 
requested relevant records for the period through January 
2003.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995). Records 
documenting treatment at this facility for the veteran's 
right foot disability should be obtained and associated with 
the claims folder.  

The appeal is REMANDED for the following actions:

1.  Obtain all records documenting the 
veteran's treatment for his skin 
disability at the VA Medical Center in 
Shreveport Louisiana, and outpatient 
clinic at Baton Rouge, Louisiana, 
subsequent to January 16, 2003, and all 
records documenting the veteran's 
treatment for his right foot disability 
at the VA Medical Center in Alexandria, 
Louisiana; subsequent to January 14, 
2003, should be obtained.  

2.  The veteran should be scheduled to 
undergo a VA dermatology examination, 
conducted during the summer, to evaluate 
the severity of the acne on the face, 
back, and buttocks.  The claims folder 
must be made available to the examiner in 
connection with the examination.  The 
examiner must indicate that the claims 
file was reviewed.  The examiner should 
proffer an opinion as to the extent and 
severity of the veteran's disability, to 
include a complete and detailed 
discussion of functional limitations 
associated with this disability.

3.  Then the AMC or RO should again 
adjudicate the current claims.  If the 
benefits sought remain denied the veteran 
and his representative should be provided 
a supplemental statement of the case.  
The case should then be returned to this 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


